DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 12/31/2020. Claims 1-45 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 34 is/are objected to because of the following informalities:
Claim 34, line 1, “a determined position and orientation of the first robotic vehicle” should be “the determined position and orientation of the first robotic vehicle”, as a determined position and orientation is mentioned on claim 33.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 34, which recites “selecting a turning point” is not clear. It is not clear which robotic vehicle is turning. From the recited claim language, it is not clear whether first robotic vehicle is turning or second robotic vehicle is turning or both vehicles are turning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21, 24, 26-31, 36, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IEEE proceedings of International Conference on robotics and biometrics, published 2006, title “Design and realization of a novel reconfigurable robot with serial and parallel mechanisms” by (“Wei”).
Regarding claim 19, Wei discloses a robotic vehicle control system (see section I, where “Reconfigurable robots consist of many modules which are able to change the way they are connected. As a result, the robots have the capability of adopting different configurations to match various tasks and suit complex environments…The applications of reconfigurable mobile robotic technologies include following areas: industrial inspection and conducting surveillance, urban search and rescue, military reconnaissance and civil exploration.”), comprising: 
a first robotic vehicle having a mobility mechanism for moving about an environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. The caption on the fig of published document shows 2. However, per number of figures, sequence and description, it should be 3. each/one robot module is interpreted as a first robotic system); 
a second robotic vehicle having a mobility mechanism for moving about the environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. second (another) robot module is interpreted as a second robotic system); and 
one or more processors (see section IV.B, where “The SBC-X255 is the core part of the control system. It is a standard PC/I 04+ compliant, single-board computer with an embedded low power Intel Xscale PXA255 (400 MHz).”); 
one or more memory devices operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”), cause the system to: 
operate in a paired control mode to facilitate paired control of the first and second robotic vehicles so as to define a unified robotic vehicle system operable to move about the environment under user control (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also section II, where “The controlling and monitoring of the robot is achieved through the GUI to allow an effective and user-friendly operation.”; see also fig 7, where the independent robot modules are connected and operated as a single robot), and 
switch to an unpaired control mode to facilitate independent movement of at least one of the first or second robotic systems relative to each other (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b).”; see also fig 3b, where each robot system is operated individually (unpaired)).
Regarding claim 20, Wei further discloses a robotic vehicle control system wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a paired drive control mode to facilitate coordinated control of the mobility mechanisms of the first and second robotic vehicles (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules (three robotic systems )are connected (paired) and operated as a unified robotic system by facilitated coordinated control of the robotic vehicles.).
Regarding claim 21, Wei further discloses a robotic vehicle control system wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to switch to an unpaired control mode to facilitate independent control of movement of the first robotic vehicle or the second robotic vehicle (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b ).”); see also fig 3b, where each robot system is operated individually (unpaired)), and wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to switch between the paired control mode and the unpaired control mode (see section IV.B, where “The control system of the robot based on an industrial PC (IPC) and a master-slave structure meets the requirements of functionality, extensibility, and easy handling (Fig. 5).”; see also fig 3a-b, where paired/unpaired modes and switching between them is shown. The robotic systems are controlled via control system.).
Regarding claim 24, Wei further discloses a robotic vehicle control system wherein the mobility mechanisms of the first and second robotic vehicles each comprise at least one of a pair of tracks or a set of wheels (see fig 3a, where each robotic system has tracks for mobility. See also section IV, where “Fig. 4 shows the mechanical structure of the module which has two powered tracks”).
Regarding claim 26, Wei further discloses a robotic vehicle control system comprising a stabilizing robotic vehicle having a mobility mechanism for moving about the environment, and operable with at least one of the first or second robotic vehicles (per submitted specification, stabilizing robotic vehicle comprise same components and function similarly, see [0103] of PGPUB of submitted specification. see Wei section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. one robot module is interpreted as a first robotic vehicle, another one (second) is interpreted as second robotic vehicle and third one is interpreted as stabilizing robotic vehicle), wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”), cause the system to: 
operate in a paired control mode to facilitate paired control of at least one of the first or second robotic vehicles and the stabilizing robotic vehicle so as to define a unified robotic vehicle system operable to move about the environment under user control (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also section II, where “The controlling and monitoring of the robot is achieved through the GUI to allow an effective and user-friendly operation.”; see also fig 7, where the independent robot modules are connected and operated as a single robot), and
switch to an unpaired control mode to facilitate independent movement of at least one of the first robotic vehicle or the second robotic vehicle or the stabilizing robotic vehicle relative to one another (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b).”; see also fig 3b, where each robot system is operated individually (unpaired)).
Regarding claim 27, Wei further discloses a robotic vehicle control system wherein the second robotic vehicle comprises a stabilizing robotic vehicle operable with the first robotic vehicle to stabilize the first robotic vehicle (per submitted specification, stabilizing robotic vehicle is providing stability being coupled with the first robotic vehicle, see [0103] of PGPUB of submitted specification. see Wei fig 7b, where one robotic vehicle (the vehicle on the last one, located on higher elevation) is giving stability to other robotic vehicle by coupling).
Regarding claim 28, Wei further discloses a method of operating a plurality of robotic vehicles (see section I, where “Reconfigurable robots consist of many modules which are able to change the way they are connected. As a result, the robots have the capability of adopting different configurations to match various tasks and suit complex environments…The applications of reconfigurable mobile robotic technologies include following areas: industrial inspection and conducting surveillance, urban search and rescue, military reconnaissance and civil exploration.”), the method comprising: 
operating individual first and second robotic vehicles in an unpaired control mode to facilitate independent control of the first robotic vehicle and the second robotic vehicle about an environment (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; see also section IV.B, where “The control system of the robot based on an industrial PC (IPC) and a master-slave structure meets the requirements of functionality, extensibility, and easy handling (Fig. 5).”; see also fig 3a-b, where paired/unpaired modes and switching between them is shown. And the robotic systems are controlled via control system.); and 
switching to a paired control mode for paired control of the first and second robotic vehicles (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot); and 
operating the first and second robotic vehicles to move together in a coordinated manner about the environment (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a unified/coordinated robotic system. The three robotic systems are paired and operated a single unit.).
Regarding claim 29, Wei further discloses a method wherein switching to the paired control mode comprises switching to a paired drive control mode, the method comprising operating mobility mechanisms of first and second robotic vehicles to move together the first and second robotic vehicles as a single robotic vehicle (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated/moving as a single robot).
Regarding claim 30, Wei further discloses a method comprising operating a robotic vehicle control system to control movement of the first (See section II, where “The controlling and monitoring of the robot is achieved through the GUI to allow an effective and user-friendly operation.”; see also fig. 7, where three robotic vehicles are operated remotely. see also section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. One of the three robot modules is interpreted as first robotic vehicle.) and second robotic vehicles (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. One of the three robot modules is interpreted as second robotic vehicle.).
Regarding claim 31, Wei further discloses a method comprising operating a switch input device of the robotic vehicle control system to facilitate the switching to the paired control mode (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; by docking the individual multiple robotic vehicle switches into a paired single vehicle. Docking is interpreted as switch input device. see also fig 7, where the independent robot modules are connected and operated as a single robot).
Regarding claim 36, Wei further discloses one or more non-transitory computer readable storage medium storing instructions that, when executed by one or more processors (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”), cause the one or more processors to: 
establish an unpaired control mode of operating first and second vehicles (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; see also section IV.B, where “The control system of the robot based on an industrial PC (IPC) and a master-slave structure meets the requirements of functionality, extensibility, and easy handling (Fig. 5).”; see also fig 3a-b, where paired/unpaired modes and switching between them is shown. The robotic systems are controlled via control system.); 
control movement of the first vehicle about an environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. the caption on the fig of published document shows 2. However, per number of figures, sequence and description, it should be 3. each/one robot module is interpreted as a first vehicle); 
control movement of the second vehicle about the environment independently from the first vehicle (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. Second (another) robot module is interpreted as a second vehicle); 
switch to a paired control mode to facilitate paired control of the first and second vehicles to define a unified vehicle system (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot); and 
control movement of the unified vehicle system about the environment, such that the first and second vehicles move together in a coordinated manner (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a unified robotic system. The three robotic systems are paired and operated a single unit.).
Regarding claim 37, Wei further discloses a one or more non-transitory computer readable storage media of claim 36, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to switch to a paired drive control mode of the paired control mode to facilitate control of first and second mobility mechanisms of respective first and second vehicles (see fig 3, where all three robotic system has wheels for mobility; see also section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a unified robotic system. The three robotic systems are paired and operated a single unit.).
Regarding claim 38, Wei further discloses one or more non-transitory computer readable storage media comprising instructions that, when executed by the one or more processors, cause the one or more processors to transmit command signals, associated with user movement from operating a master robotic system (see section II, where “Once the global task commands are entered by the user, the robot should move while accomplishing the reconnaissance task…Friendly Graphical User Interface (GUI): The controlling and monitoring of the robot is achieved through the GUI to allow an effective and user-friendly operation.”; user input/command is given using GUI), to the unified vehicle system for controlling movement of the first and second vehicles in the paired control mode (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a unified robotic system. The three robotic systems are paired and operated a single and unitary platform.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15, 16, 18, 22, 23, 25, 32, 33, 35, 39, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE proceedings of International Conference on robotics and biometrics, published 2006, title “Design and realization of a novel reconfigurable robot with serial and parallel mechanisms” by (“Wei”), and further in view of US 2011/0046781 (“Summer”). 
Regarding claim 1, Wei further discloses a robotic system (see section I, where “Reconfigurable robots consist of many modules which are able to change the way they are connected. As a result, the robots have the capability of adopting different configurations to match various tasks and suit complex environments…The applications of reconfigurable mobile robotic technologies include following areas: industrial inspection and conducting surveillance, urban search and rescue, military reconnaissance and civil exploration.”), comprising: 
a master robotic system (per submitted specification, master control system comprises a drive input device. Joy stick is a drive input device, see [0095] of PGPUB of submitted specification. see Wei section II, where “Once the global task commands are entered by the user, the robot should move while accomplishing the reconnaissance task…Friendly Graphical User Interface (GUI): The controlling and monitoring of the robot is achieved through the GUI to allow an effective and user-friendly operation.”; user input/command is given using GUI. See also section IV.B, where “The control system of the robot based on an industrial PC (IPC) and a master-slave structure meets the requirements of functionality, extensibility, and easy handling (Fig. 5).”; Wei discloses a master(conjoint) robotic control system/structure (user interface) that is controlling the robot remotely.);
 a first robotic system comprising a first mobile platform operable to move within an environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. each/one robot module is interpreted as a first robotic system); 
a second robotic system comprising a second mobile platform operable to move within the environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. second (another) robot module is interpreted as a second robotic system); 
one or more processors (see section IV.B, where “The SBC-X255 is the core part of the control system. It is a standard PC/I 04+ compliant, single-board computer with an embedded low power Intel Xscale PXA255 (400 MHz).”); and 
one or more memory devices operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”), cause the system to: 
operate in a paired control mode to facilitate paired control of the first and second robotic systems that together define a unified robotic system operable to move within the environment via control of the at least one (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot).
Wei does not disclose the following limitation:
a …system comprising at least one drive input device.
However, Summer discloses a system comprising at least one drive input device (see [0023], where “The robotic system 10 also illustratively includes a remote operator control station 30. The remote operator control station 30 includes a respective controller 31a-1n for each manipulator 13a-13n. Each respective controller 31a-31n, for example, as illustrated, may be a joystick.”).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, a system comprising at least one drive input device, for providing fast interactions as required for controlling the robotic system.
Regarding claim 2, Wei further discloses a system wherein the first and second mobile platforms of the first and second robotic systems, respectively, each comprise a mobility mechanism (see fig 3, where all three robotic systems have wheels for mobility), and wherein the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a paired drive control mode of the paired control mode that facilitates operation of the mobility mechanisms of the first and second mobile platforms to facilitate movement of the unified robotic system (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a unified robotic system. The three robotic systems are paired and operated a single unit.).
Regarding claim 3, Wei further discloses a system wherein the one or more memory devices further comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in the paired drive control mode to facilitate movement of the unified robotic system as if the first and second mobile platforms are movable as a single, unitary mobile platform (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a unified robotic system. The three robotic systems are paired and operated a single and unitary platform.).
Regarding claim 4, Wei further discloses a system wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a paired control drive mode to facilitate paired control of the first and second mobile platforms (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules (three robotic systems )are connected (paired) and operated as a unified robotic system.).
Regarding claim 5, Wei further discloses a system wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in an unpaired control mode to facilitate unpaired control of a selected one of the first or second mobile platforms (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; see also fig 3b, where each robot system is operated individually (unpaired)), and the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to switch between the paired control mode and the unpaired control mode via operation of a switch input device of the master robotic system (see section II, where “Once the global task commands are entered by the user, the robot should move while accomplishing the reconnaissance task…Friendly Graphical User Interface (GUI): The controlling and monitoring of the robot is achieved through the GUI to allow an effective and user-friendly operation.”; user input/command is given using GUI. see also section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; by docking the individual multiple robotic vehicle switches into a paired single vehicle. Docking is interpreted as switch input device. see also fig 7, where the independent robot modules are connected and operated as a single robot.).
Wei does not disclose the following limitation:
cause the system to operate…via control of the at least one drive input device.
However, Summer further discloses a system cause the system to operate…via control of the at least one drive input device (see [0023], where “The robotic system 10 also illustratively includes a remote operator control station 30. The remote operator control station 30 includes a respective controller 31a-1n for each manipulator 13a-13n. Each respective controller 31a-31n, for example, as illustrated, may be a joystick.”; see also [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; all manipulators are forming a coordinated system operating as one robotic vehicle.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, cause the system to operate…via control of the at least one drive input device, for providing fast interactions as required for controlling the robotic system.
Regarding claim 6, Wei further discloses a system wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in an autonomous pairing mode that facilitates the first and second mobile platforms autonomously moving to a paired position relative to each other based on position data generated by a position sensor on each of the first and second robotic systems (see section IV.A, where “The docking mechanism is capable of self-aligning within certain lateral and directional offsets. The serial mechanism can rotate 360° around the Z axis and the parallel mechanism can pitch around the Y axis and yaw according to the X axis…To ensure its ability of performing tasks individually, there is enough space in each module for sensors, the onboard controller, and batteries. Multiple sensing and control systems are incorporated to handle uncertainties in the complex environment. The Software is dexterous enough to identify the various geometries and intelligent enough to autonomously reconstruct the environment.”; see also section II, where “Multiple sensing and control systems are incorporated to handle uncertainties in the complex environment. Software should be dexterous enough to identify the various geometries and intelligent enough to autonomously reconstruct the environment.”; See also section IV.B, where “The internal sensors such as OPS, digital compass, gyro sensors are used to reflect the self-status of the robot. The gesture sensor will send the global locomotion information of the module 0x, 0y, and 02 to the controller, which are essential to inverse kinematics. Meanwhile there are limit switches to give the controller the position of the joint. On the joint where the accurate position is needed, the optical encoder is used.”; See also section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force. With the help of the powered tracks, the cone-shaped connector and the matching coupler can match well within ±30mm lateral offsets and ±45° directional offsets.”; position of joints are used for docking and the modules are self-aligning themselves based on the position information.).
Regarding claim 7, Wei further discloses a system wherein (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”; see also section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot).
Wei does not disclose the following limitation:
wherein the first robotic system comprises a first manipulator supported by the first mobile platform, and wherein the second robotic system comprises a second manipulator supported by the second mobile platform…paired control of the first and second manipulators via operating respective first and second control manipulator input devices of the master robotic system.
However, Summer further discloses a system wherein the first robotic system comprises a first manipulator supported by the first mobile platform, and wherein the second robotic system comprises a second manipulator supported by the second mobile platform…paired control of the first and second manipulators via operating respective first and second control manipulator input devices of the master robotic system (per submitted specification 116a is the first manipulator supported by 108a mobile platform and 116b is second manipulator supported by 108b mobile platform, see fig 1 and [0084-85] of PGPUB of submitted specification. see Summer [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; see also fig 1, where 13a is interpreted as first manipulator and 13b is interpreted as second manipulator. all manipulators are forming a coordinated system operating as one robotic vehicle.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the first robotic system comprises a first manipulator supported by the first mobile platform, and wherein the second robotic system comprises a second manipulator supported by the second mobile platform…paired control of the first and second manipulators via operating respective first and second control manipulator input devices of the master robotic system, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 8, Wei does not disclose the following limitation: 
wherein the first and second manipulators are each equipped with an end effector operable in the paired manipulator control mode that facilitates paired control of the end effectors.
However, Summer further discloses a system wherein the first and second manipulators are each equipped with an end effector operable in the paired manipulator control mode that facilitates paired control of the end effectors (per submitted specification 122a/122b is the end effector, see fig 1 and [0084-85] of PGPUB of submitted specification. see Summer [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; see also fig 1/3, where end effector is attached at the distal end of manipulator 13a/13b. As all manipulators are forming a coordinated system operating as one robotic vehicle, so the end effectors are also operated as coordinated/paired system.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the first and second manipulators are each equipped with an end effector operable in the paired manipulator control mode that facilitates paired control of the end effectors, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 9, Wei further discloses a system wherein the at least (see fig 3a, where the robotic system is controlling the movement as unified robotic system and fig 3b, where the robotic system is controlling the movement as unpaired mode. So different control inputs are provided to control robot modules.).
Wei does not disclose the following limitation:
wherein the at least one drive input device comprises a first drive input device and a second drive input device.
However, Summer further discloses a system wherein the at least one drive input device comprises a first drive input device and a second drive input device (see [0023], where “The robotic system 10 also illustratively includes a remote operator control station 30. The remote operator control station 30 includes a respective controller 31a-1n for each manipulator 13a-13n. Each respective controller 31a-31n, for example, as illustrated, may be a joystick.”; see also [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; all manipulators are forming a coordinated system operating as one robotic vehicle.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the at least one drive input device comprises a first drive input device and a second drive input device, for reducing operational complexity by using the specified drive device based on the need e.g. use input/drive device specific to the robotic system.
Regarding claim 10, Wei does not disclose the following limitation:
wherein the first and second drive input devices facilitate user control of movement of the first and second mobile platforms remotely located from each other and when operated in the paired control mode.
However, Summer further discloses a system wherein the first and second drive input devices facilitate user control of movement of the first and second mobile platforms remotely located from each other and when operated in the paired control mode ( see fig 2, where 30 is remote operator control station. See also [0023], where “The robotic system 10 also illustratively includes a remote operator control station 30. The remote operator control station 30 includes a respective controller 31a-1n for each manipulator 13a-13n. Each respective controller 31a-31n, for example, as illustrated, may be a joystick.”; see also [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; all manipulators are forming a coordinated system operating as one robotic vehicle.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the first and second drive input devices facilitate user control of movement of the first and second mobile platforms remotely located from each other and when operated in the paired control mode, for avoiding collision during movement and providing user safety for controlling the robotic system.
Regarding claim 11, Wei further discloses a system wherein the first mobile platform comprises a first mobility mechanism, and wherein the second mobile platform comprises a second mobility mechanism (see fig 3a, where each robotic system has tracks for mobility. See also section IV, where “Fig. 4 shows the mechanical structure of the module which has two powered tracks”), wherein, when in a paired drive control mode of the paired control mode, the at least one drive input device is operable to control the first mobility mechanism and the second mobility mechanism (see fig 7, where sequence of steps of paired control mode are shown).
Regarding claim 12, Wei further discloses a system wherein the first mobile platform comprises a first coupling mechanism, and wherein the second mobile platform comprises a second coupling mechanism, wherein, when in a paired drive control mode of the paired control mode, the first and second coupling mechanisms are operable to physically couple together the first and second mobile platforms (see fig 6/7, where the robot modules are physically connected. See also section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force. With the help of the powered tracks, the cone-shaped connector and the matching coupler can match well within ±30mm lateral offsets and ±45° directional offsets.”).
Regarding claim 15, Wei further discloses a system wherein the master robotic system comprises at least one switch input device operable by a user to switch between the paired control mode and an unpaired control mode, the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in the unpaired control mode to facilitate independent control of at least one function of the first and second robotic systems (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; see also section IV.B, where “The control system of the robot based on an industrial PC (IPC) and a master-slave structure meets the requirements of functionality, extensibility, and easy handling (Fig. 5).”; see also fig 3a-b, where paired/unpaired modes and switching between them is shown. And the robotic systems are controlled via control system.).
Regarding claim 16, Wei further discloses a system wherein each of the first and second robotic systems comprises at least one position location sensor (see section IV.A, where “To ensure its ability of performing tasks individually, there is enough space in each module for sensors, the onboard controller, and batteries. Multiple sensing and control systems are incorporated to handle uncertainties in the complex environment.”), the one or more processors configured to receive (see section II, where “The path planning and behavior organization is built on the global prior knowledge and the local sensory information.”)  (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot).
Wei does not disclose the following limitation:
wherein…the one or more processors configured to determine a distance between and relative orientation of the first and second mobile platforms, and…cause the system to operate in a paired drive control mode…based on the determined distance between and relative orientation of the first and second mobile platforms.
However, Summer further discloses a system wherein…the one or more processors configured to determine a distance between and relative orientation of the first and second mobile platforms (see [0010], where “Each robotic vehicle may include a sensor arrangement for sensing a relative position and orientation between the platform and the at least one manipulator. The mapping module may map movement of each manipulator based upon the relative position and orientation between each platform and at least one manipulator, for example. The sensor arrangement may also sense yaw, heading, and attitude of the platform.”; see also fig 3, where xyz of A and xyz of B is shown.), and…cause the system to operate in a paired drive control mode…based on the determined distance between and relative orientation of the first and second mobile platforms (see [0031], where “Based upon the relative position and orientation between each platform 15a-15n and its corresponding manipulator 13a-13n received by the remote operator control station transceiver 33, the mapping module 32 maps movement of each manipulator. The mapping module 32 may additionally geospatially map movement of each manipulator 13a-13n based upon the received geospatial position of each robotic vehicle 12a-12n.”; see also [0033], where “Referring now additionally to FIG. 3, an example of the operation of the mapping module 32 is now described. Illustratively, robotic vehicles 12a, 12b each have a different orientation with reference to the world coordinate system”; see also [0036], where “The mapping module 32 can compute the coordinate system xyz.sub.arms and advantageously update it on-the-fly to account for movement of each robotic vehicle 12a, 12b with respect to the world coordinate system xyz.sub.w. The common coordinate system xyz.sub.arms is illustratively referenced at the midpoint between xyz.sub.A,arm, and xyz.sub.B,arm, respectively. Motion commands from the controllers 31a, 31b are performed in the common coordinate system xyz.sub.arms. In other words, input to each of the controllers 31a, 31b is mapped in the common coordinate system xyz.sub.arms.”; see also [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle.”).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, wherein…the one or more processors configured to determine a distance between and relative orientation of the first and second mobile platforms, and…cause the system to operate in a paired drive control mode…based on the determined distance between and relative orientation of the first and second mobile platforms, for providing fast interactions as required for controlling the robotic system.
Regarding claim 18, Wei further discloses a system wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”), cause the system to operate in an autonomous mode, a semi-autonomous mode, or a supervised autonomous mode for control of at least one function of at least one of the first or second mobile platforms (see section IV.A, where “To ensure its ability of performing tasks individually, there is enough space in each module for sensors, the onboard controller, and batteries. Multiple sensing and control systems are incorporated to handle uncertainties in the complex environment. The Software is dexterous enough to identify the various geometries and intelligent enough to autonomously reconstruct the environment.”; see also section II, where “Multiple sensing and control systems are incorporated to handle uncertainties in the complex environment. Software should be dexterous enough to identify the various geometries and intelligent enough to autonomously reconstruct the environment.”).
Regarding claim 22, Wei does not disclose the following limitation: 
 cause the system to operate in a paired manipulator control mode that facilitates paired control of first and second manipulators supported on the respective first and second robotic vehicles.
However, Summer further discloses a robotic vehicle control system wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a paired manipulator control mode that facilitates paired control of first and second manipulators supported on the respective first and second robotic vehicles (per submitted specification 116a is the first manipulator supported by 108a mobile platform and 116b is second manipulator supported by 108b mobile platform, see fig 1 and [0084-85] of PGPUB of submitted specification. see Summer [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; see also fig 1, where 13a is interpreted as first manipulator and 13b is interpreted as second manipulator. all manipulators are forming a coordinated system operating as one robotic vehicle.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a paired manipulator control mode that facilitates paired control of first and second manipulators supported on the respective first and second robotic vehicles, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 23, Wei does not disclose the following limitation: 
wherein the first and second manipulators are each equipped with an end effector operable in the paired manipulator control mode that facilitates paired control of the end effectors.
However, Summer further discloses a system wherein the first and second manipulators are each equipped with an end effector operable in the paired manipulator control mode that facilitates paired control of the end effectors (per submitted specification 122a/122b is the end effector, see fig 1 and [0084-85] of PGPUB of submitted specification. see Summer [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; see also fig 1/3, where end effector is attached at the distal end of manipulator 13a/13b. As all manipulators are forming a coordinated system operating as one robotic vehicle, so the end effectors are also operated as coordinated/paired system.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the first and second manipulators are each equipped with an end effector operable in the paired manipulator control mode that facilitates paired control of the end effectors, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 25, Wei further discloses a robotic vehicle control system wherein each of the first and second robotic vehicles comprises at least one position location sensor to generate position data (see section IV.A, where “To ensure its ability of performing tasks individually, there is enough space in each module for sensors, the onboard controller, and batteries. Multiple sensing and control systems are incorporated to handle uncertainties in the complex environment.”; see also section II, where “The path planning and behavior organization is built on the global prior knowledge and the local sensory information.”) 
Wei does not disclose the following limitation:
wherein each of the first and second robotic vehicles comprises at least one position location sensor… orientation data, the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to determine a distance, based on the position data, between the first and second robotic vehicles, and to determine an orientation, based on the orientation data, of each of the first and second robotic vehicles relative to each other, to control respective movement of the mobility mechanisms of the first and second robotic vehicles in a coordinated manner.
However, Summer further discloses a system wherein each of the first and second robotic vehicles comprises at least one position location sensor… orientation data (see [0010], where “Each robotic vehicle may include a sensor arrangement for sensing a relative position and orientation between the platform and the at least one manipulator. The mapping module may map movement of each manipulator based upon the relative position and orientation between each platform and at least one manipulator, for example. The sensor arrangement may also sense yaw, heading, and attitude of the platform.”; see also fig 3, where xyz of A and xyz of B is shown.), the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to determine a distance, based on the position data, between the first and second robotic vehicles, and to determine an orientation, based on the orientation data, of each of the first and second robotic vehicles relative to each other, to control respective movement of the mobility mechanisms of the first and second robotic vehicles in a coordinated manner (see [0031], where “Based upon the relative position and orientation between each platform 15a-15n and its corresponding manipulator 13a-13n received by the remote operator control station transceiver 33, the mapping module 32 maps movement of each manipulator. The mapping module 32 may additionally geospatially map movement of each manipulator 13a-13n based upon the received geospatial position of each robotic vehicle 12a-12n.”; see also [0033], where “Referring now additionally to FIG. 3, an example of the operation of the mapping module 32 is now described. Illustratively, robotic vehicles 12a, 12b each have a different orientation with reference to the world coordinate system”; see also [0036], where “The mapping module 32 can compute the coordinate system xyz.sub.arms and advantageously update it on-the-fly to account for movement of each robotic vehicle 12a, 12b with respect to the world coordinate system xyz.sub.w. The common coordinate system xyz.sub.arms is illustratively referenced at the midpoint between xyz.sub.A,arm, and xyz.sub.B,arm, respectively. Motion commands from the controllers 31a, 31b are performed in the common coordinate system xyz.sub.arms. In other words, input to each of the controllers 31a, 31b is mapped in the common coordinate system xyz.sub.arms.”; see also [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle.”).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, wherein each of the first and second robotic vehicles comprises at least one position location sensor… orientation data, the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to determine a distance, based on the position data, between the first and second robotic vehicles, and to determine an orientation, based on the orientation data, of each of the first and second robotic vehicles relative to each other, to control respective movement of the mobility mechanisms of the first and second robotic vehicles in a coordinated manner, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 32, Wei does not disclose the following limitation:
operating at least one drive input device of the robotic vehicle control system to facilitate coordinated movement of the first and second robotic vehicles.
However, Summer further discloses a method operating at least one drive input device of the robotic vehicle control system to facilitate coordinated movement of the first and second robotic vehicles (see [0023], where “The robotic system 10 also illustratively includes a remote operator control station 30. The remote operator control station 30 includes a respective controller 31a-1n for each manipulator 13a-13n. Each respective controller 31a-31n, for example, as illustrated, may be a joystick.”).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, operating at least one drive input device of the robotic vehicle control system to facilitate coordinated movement of the first and second robotic vehicles, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 33, Wei does not disclose the following limitations:
determining a distance, with one or more processors of a robotic vehicle control system, between the first and second robotic vehicles using position data provided by respective position location sensors of the first and second robotic vehicles; 
determining an orientation, with the one or more processors, of each of the first and second robotic vehicles relative to each other using orientation data provided by respective position location sensors; and
 operating the first and second robotic vehicles in the paired control mode based on the determined distance and determined relative orientation for coordinated control of movement of the first and second robotic vehicles.
However, Summer further discloses a system wherein determining a distance, with one or more processors of a robotic vehicle control system, between the first and second robotic vehicles using position data provided by respective position location sensors of the first and second robotic vehicles (see [0010], where “Each robotic vehicle may include a sensor arrangement for sensing a relative position and orientation between the platform and the at least one manipulator. The mapping module may map movement of each manipulator based upon the relative position and orientation between each platform and at least one manipulator, for example. The sensor arrangement may also sense yaw, heading, and attitude of the platform.”; see also fig 3, where xyz of A and xyz of B is shown.); 
determining an orientation, with the one or more processors, of each of the first and second robotic vehicles relative to each other using orientation data provided by respective position location sensors (see [0010], where “Each robotic vehicle may include a sensor arrangement for sensing a relative position and orientation between the platform and the at least one manipulator. The mapping module may map movement of each manipulator based upon the relative position and orientation between each platform and at least one manipulator, for example. The sensor arrangement may also sense yaw, heading, and attitude of the platform.”; see also fig 3, where xyz of A and xyz of B is shown.); and
 operating the first and second robotic vehicles in the paired control mode based on the determined distance and determined relative orientation for coordinated control of movement of the first and second robotic vehicles (see [0031], where “Based upon the relative position and orientation between each platform 15a-15n and its corresponding manipulator 13a-13n received by the remote operator control station transceiver 33, the mapping module 32 maps movement of each manipulator. The mapping module 32 may additionally geospatially map movement of each manipulator 13a-13n based upon the received geospatial position of each robotic vehicle 12a-12n.”; see also [0033], where “Referring now additionally to FIG. 3, an example of the operation of the mapping module 32 is now described. Illustratively, robotic vehicles 12a, 12b each have a different orientation with reference to the world coordinate system”; see also [0036], where “The mapping module 32 can compute the coordinate system xyz.sub.arms and advantageously update it on-the-fly to account for movement of each robotic vehicle 12a, 12b with respect to the world coordinate system xyz.sub.w. The common coordinate system xyz.sub.arms is illustratively referenced at the midpoint between xyz.sub.A,arm, and xyz.sub.B,arm, respectively. Motion commands from the controllers 31a, 31b are performed in the common coordinate system xyz.sub.arms. In other words, input to each of the controllers 31a, 31b is mapped in the common coordinate system xyz.sub.arms.”; see also [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle.”).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, determining a distance, with one or more processors of a robotic vehicle control system, between the first and second robotic vehicles using position data provided by respective position location sensors of the first and second robotic vehicles; determining an orientation, with the one or more processors, of each of the first and second robotic vehicles relative to each other using orientation data provided by respective position location sensors; and operating the first and second robotic vehicles in the paired control mode based on the determined distance and determined relative orientation for coordinated control of movement of the first and second robotic vehicles, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 35, Wei further discloses a method wherein the first robotic vehicle comprises a first robotic system having a first mobile platform (see fig 3b, where robotic vehicle comprises a mobile platform. The top surface is interpreted as mobile platform) having a second mobile platform (see fig 3b, where robotic vehicle comprises a mobile platform. The top surface is interpreted as mobile platform) (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”; see also section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot).
Wei does not disclose the following limitation:
wherein the first robotic vehicle comprises… a first manipulator… and a second manipulator, the method comprising operating a master control system for coordinated control the…first and second manipulators.
However, Summer further discloses a method wherein the first robotic vehicle comprises… a first manipulator… and a second manipulator, the method comprising operating a master control system for coordinated control the…first and second manipulators (per submitted specification 116a is the first manipulator supported by 108a mobile platform and 116b is second manipulator supported by 108b mobile platform, see fig 1 and [0084-85] of PGPUB of submitted specification. see Summer [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; see also fig 1, where 13a is interpreted as first manipulator and 13b is interpreted as second manipulator. all manipulators are forming a coordinated system operating as one robotic vehicle.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the first robotic vehicle comprises… a first manipulator… and a second manipulator, the method comprising operating a master control system for coordinated control the…first and second manipulators, for providing fast interactions as required for controlling the robotic system.
Regarding claim 39,  Wei does not disclose the following limitations:
determine a distance between the first and second vehicles based on position data generated from position location sensors on the respective first and second vehicles; 
determine an orientation of the first and second vehicles relative to each other; and 
to control movement of the first and second vehicles in a coordinated manner based on the determined distance and relative orientation.
However, Summer further discloses a one or more non-transitory computer readable storage medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
determine a distance between the first and second vehicles based on position data generated from position location sensors on the respective first and second vehicles (see [0010], where “Each robotic vehicle may include a sensor arrangement for sensing a relative position and orientation between the platform and the at least one manipulator. The mapping module may map movement of each manipulator based upon the relative position and orientation between each platform and at least one manipulator, for example. The sensor arrangement may also sense yaw, heading, and attitude of the platform.”; see also fig 3, where xyz of A and xyz of B is shown.); 
determine an orientation of the first and second vehicles relative to each other (see [0010], where “Each robotic vehicle may include a sensor arrangement for sensing a relative position and orientation between the platform and the at least one manipulator. The mapping module may map movement of each manipulator based upon the relative position and orientation between each platform and at least one manipulator, for example. The sensor arrangement may also sense yaw, heading, and attitude of the platform.”; see also fig 3, where xyz of A and xyz of B is shown.); and 
to control movement of the first and second vehicles in a coordinated manner based on the determined distance and relative orientation (see [0031], where “Based upon the relative position and orientation between each platform 15a-15n and its corresponding manipulator 13a-13n received by the remote operator control station transceiver 33, the mapping module 32 maps movement of each manipulator. The mapping module 32 may additionally geospatially map movement of each manipulator 13a-13n based upon the received geospatial position of each robotic vehicle 12a-12n.”; see also [0033], where “Referring now additionally to FIG. 3, an example of the operation of the mapping module 32 is now described. Illustratively, robotic vehicles 12a, 12b each have a different orientation with reference to the world coordinate system”; see also [0036], where “The mapping module 32 can compute the coordinate system xyz.sub.arms and advantageously update it on-the-fly to account for movement of each robotic vehicle 12a, 12b with respect to the world coordinate system xyz.sub.w. The common coordinate system xyz.sub.arms is illustratively referenced at the midpoint between xyz.sub.A,arm, and xyz.sub.B,arm, respectively. Motion commands from the controllers 31a, 31b are performed in the common coordinate system xyz.sub.arms. In other words, input to each of the controllers 31a, 31b is mapped in the common coordinate system xyz.sub.arms.”; see also [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle.”).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the one or more memory devices comprises instructions stored thereon that, when executed by at least one of the one or more processors, determine a distance between the first and second vehicles based on position data generated from position location sensors on the respective first and second vehicles; determine an orientation of the first and second vehicles relative to each other; and to control movement of the first and second vehicles in a coordinated manner based on the determined distance and relative orientation, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Regarding claim 44, Wei further discloses a robotic vehicle control system (see section I, where “Reconfigurable robots consist of many modules which are able to change the way they are connected. As a result, the robots have the capability of adopting different configurations to match various tasks and suit complex environments…The applications of reconfigurable mobile robotic technologies include following areas: industrial inspection and conducting surveillance, urban search and rescue, military reconnaissance and civil exploration.”), comprising: 
a first robotic vehicle having a mobility mechanism for moving within an environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. each/one robot module is interpreted as a first robotic system), 
a stabilizing robotic vehicle having a mobility mechanism for moving within the environment (per submitted specification, stabilizing robotic vehicle comprise same components and function similarly, see [0103] of PGPUB of submitted specification. see Wei section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. one robot module is interpreted as a first robotic vehicle, another one (second) is interpreted as second robotic vehicle and third one is interpreted as stabilizing robotic vehicle); and 
one or more processors (see section IV.B, where “The SBC-X255 is the core part of the control system. It is a standard PC/I 04+ compliant, single-board computer with an embedded low power Intel Xscale PXA255 (400 MHz).”); 
one or more memory devices operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”), cause the system to: 
operate in a paired control mode to facilitate paired control of the first robotic vehicle and the stabilizing robotic vehicle so as to define a unified robotic vehicle system operable to move within the environment (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot), and 
switch to an unpaired control mode to facilitate independent control of movement of at least one of the first robotic vehicle or the stabilizing robotic vehicle relative to one another (see section IV.A, where “Actually each module is an entire robot system that can perform distributed activities (Fig. 3b).”; see also fig 3b, where each robot system is operated individually (unpaired)).
Wei does not disclose the following limitation:
supporting a robotic manipulator having an end effector. 
However, Summer further discloses a system supporting a robotic manipulator having an end effector (per submitted specification 116a is the first manipulator supported by 108a mobile platform and 116b is second manipulator supported by 108b mobile platform and 122a/122b is the end effector, see fig 1 and [0084-85] of PGPUB of submitted specification. see Summer [0038], where “Advantageously, the mapping of the movement of each manipulator 13a, 13b relative to its platform 15a, 15b to a common coordinate system so that operation of the controllers 31a, 31b for manipulator movement in a given direction produces corresponding movement of the respective manipulators in the given direction allows the robotic vehicles 12a, 12b to be controlled as if they were one robotic vehicle. Indeed, the coordinated movement may result in increased operational efficiency, increased operational dexterity, and increased ease of controlling the robotic vehicles 12a, 12b.”; see also fig 1, where 13a is interpreted as first manipulator and 13b is interpreted as second manipulator. see also fig 1/3, where end effector is attached at the distal end of manipulator 13a/13b. all manipulators are forming a coordinated system operating as one robotic vehicle.).
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, supporting a robotic manipulator having an end effector, for providing good grip for transporting an object.
Regarding claim 45, Wei further discloses a robotic vehicle control system comprising a second robotic vehicle having a mobility mechanism for moving within the environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually each module is an entire robot system that can perform distributed activities (Fig. 3b ).”), wherein the second robotic vehicle is operable with the first robotic vehicle and the stabilizing robotic vehicle so as to define the unified robotic vehicle for coordinated control of ground movement of the first and second robotic vehicles and the stabilizing robotic vehicle (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE proceedings of International Conference on robotics and biometrics, published 2006, title “Design and realization of a novel reconfigurable robot with serial and parallel mechanisms” by (“Wei”), and in view of US 2011/0046781 (“Summer”), as applied to claim 1 above, and further in view of US 2020/0230803 (“Yamashita”). 
Regarding claim 13, Wei in view of Summer does not disclose the following limitation:
wherein the master control system comprises an exoskeleton structure comprising first and second master control manipulators associated with respective first and second manipulators of the respective first and second robotic systems for control thereof.
However, Yamashita discloses a system wherein the master control system comprises an exoskeleton structure comprising first and second master control manipulators associated with respective first and second manipulators of the respective first and second robotic systems for control thereof (see fig 3, where master control unit 20 is shown. 202 is an image reproduction system, head mounted display on operator, 203 is operation input unit. See also [0032], where “The management system 1 according to the first embodiment of the present invention is a system which stores a connection between a slave unit 10 and a master unit 20 in association with each other. As shown in FIG. 1, the management system 1 includes a plurality of slave units 10, a plurality of master units 20”; Exoskeleton structure is interpreted as an external structure that supports the body. The master control unit disclosed by Yamashita is an external structure and attached with the user body. each master control system is controlling separate/individual slave unit/manipulator).
Because Wei, Summer and Yamashita are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Summer to incorporate the teachings of Yamashita by including the above feature, wherein the master control system comprises an exoskeleton structure comprising first and second master control manipulators associated with respective first and second manipulators of the respective first and second robotic systems for control thereof, for providing real-time instruction considering the manipulator surrounding environment.
Regarding claim 14, Wei in view of Summer does not disclose the following limitation:
wherein the master control system comprises one of an exoskeleton-based master control system, a replica-based master control system, an accelerometer-based master control system, a brake-based master control system, or an end point control-based master control system. 
However, Yamashita further discloses a system wherein the master control system comprises one of an exoskeleton-based master control system, a replica-based master control system, an accelerometer-based master control system, a brake-based master control system, or an end point control-based master control system (see fig 3, where master control unit 20 is shown. 202 is an image reproduction system, head mounted display on operator, 203 is operation input unit. Exoskeleton structure is interpreted as an external structure that supports the body. The master control unit disclosed by Yamashita is an external structure and attached with the user body.).
Because Wei, Summer and Yamashita are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Summer to incorporate the teachings of Yamashita by including the above feature, wherein the master control system comprises one of an exoskeleton-based master control system, a replica-based master control system, an accelerometer-based master control system, a brake-based master control system, or an end point control-based master control system, for providing real-time instruction considering the manipulator surrounding environment.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE proceedings of International Conference on robotics and biometrics, published 2006, title “Design and realization of a novel reconfigurable robot with serial and parallel mechanisms” by (“Wei”), and in view of US 2011/0046781 (“Summer”), as applied to claim 1 above, and in view of US 10,646,993 (“Wiley”), and further in view of US 2015/0142172 (“Jacobsen”).
Regarding claim 17, Wei does not disclose the following limitations:
wherein the second robotic system comprises a second manipulator supported by the second mobile platform, and a force sensor associated with a joint of the second manipulator, the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a follow-me mode that actively controls the first robotic system while passively controlling the second robotic system based on a force output signal provided by the force sensor when end effectors of the first and second manipulators are supporting and moving a common payload, such that the second robotic system follows movement of the first robotic system.
However, Summer further discloses a system wherein the second robotic system comprises a second manipulator supported by the second mobile platform (see fig 1, where 13b is interpreted as second manipulator supported by 15b.), and a (see [0025], where “Each robotic vehicle 12a-12n also includes a sensor arrangement 16 for sensing a relative position and orientation between the platform and the manipulator 13a-13n.”), 
Because both Wei and Summer are in the same field of endeavor of remote control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Summer by including the above feature, wherein the second robotic system comprises a second manipulator supported by the second mobile platform, and a… sensor associated with a joint of the second manipulator, for avoiding collision during movement and providing fast interactions as required for controlling the robotic system.
Wei in view of Summer does not disclose the following limitations:
wherein a force sensor associated with a joint of the second manipulator, the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a follow-me mode that actively controls the first robotic system while passively controlling the second robotic system based on a force output signal provided by the force sensor when end effectors of the first and second manipulators are supporting and moving a common payload, such that the second robotic system follows movement of the first robotic system.
However, Wiley discloses a system wherein a force sensor (see col 10, lines 30-33, where “Examples of sensor 166 may include, for example, a light and/or optical sensor (e.g., a photoresistor, a camera, etc.), a contact and/or pressure sensor”; see also col 8, lines 56-61, where “For example, the other robot may apply a force to locking member 138 via coupling member 142 in a specified direction (e.g., a direction substantially parallel to a longitudinal direction of extension portion 133 of linking extension 108) to force locking member 138 into the open position.”; see also col 13, lines 14-18, where “ Linking extension 108 may act as a leverage point for each of primary robot 100A and assistant robot 100B to apply additional force to object 180 as each of primary robot 100A and assistant robot 100B pull against linking extension 108 in opposite directions.”; pressure sensor is interpreted as force sensor), the one or more memory devices comprising instructions stored thereon that , when executed by at least one of the one or more processors, cause the system to operate in a follow-me mode that (see col 4, lines 27-44, where “The present disclosure describes various robots, and systems and methods for linking and coordinating movements of multiple robots… For example, the linking extension may secure two robots together in a team to extend the functionality of the robots… The robots may each include a robotic arm to grasp or otherwise manipulate an object. Movements of the robots may be coordinated to hold the object between the robotic arms of the linked robots and to raise, lower, move and/or otherwise manipulate the object. Movements of the robots may also be coordinated to link or unlink the robots via the linking extension.”; see also col 13, line 50-col 14, line 13, where “FIG. 6 shows object 180 held in a raised position by primary robot 100A and assistant robot 100B. In at least one embodiment, once object 180 is grasped between robotic arm 104 of primary robot 100A and robotic arm 104 of assistant robot 100B, control subsystem 156 of primary robot 100A and control subsystem 156 of assistant robot 100B (see, e.g., FIG. 4A) may coordinate movements of robotic arm 104 of primary robot 100A and robotic arm 104 of assistant robot 100B to raise object 180 from, for example, a floor surface to a raised position shown in FIG. 6 and/or to any other suitable raised position. For example, main arm segment 115 and/or extending arm segment 120 of primary robot 100A may respectively move in rotational direction R4 and R2 (see, e.g., FIG. 1A). Simultaneously, main arm segment 115 and/or extending arm segment 120 of assistant robot 100B may respectively move in rotational direction R4 and R2. Accordingly, robotic arm 104 of primary robot 100A and robotic arm 104 of assistant robot 100B may move in conjunction with each other to raise object 180 as object 180 is continuously held between gripping member 128 of primary robot 100A and gripping member 128 of assistant robot 100B. In at least one example, in order to maintain a secure grip on object 180 as object 180 is raised, primary robot 100A may be further rotationally displaced in rotational direction R10 (see, e.g., FIG. 5D) by mobility subsystem 106 of primary robot 100A and assistant robot 100B may be rotationally displaced in rotational direction R11 by mobility subsystem 106 of assistant robot 100B such that gripping member 128 of primary robot 100A and gripping member 128 of assistant robot 100B maintain close contact with object 180 as object 180 is lifted.”; object is gripped and raised by two robots in a coordinated manner. Assistant robot is following primary robot to grip and raise the object.).
Because Wei, Summer and Wiley are in the same field of endeavor of control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Summer to incorporate the teachings of Wiley by including the above feature, wherein a force sensor…of the second manipulator, the one or more memory devices comprising instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to operate in a follow-me mode that …controls the first robotic system and… the second robotic system based on a force output signal provided by the force sensor when end effectors of the first and second manipulators are supporting and moving a common payload, such that the second robotic system follows movement of the first robotic system, for improving the productivity and reducing the cost by using another robot to assist the robot to transfer a heavy load.
Wei in view of Summer and Wiley does not disclose the following limitation:
wherein a force sensor associated with a joint of the second manipulator…cause the system to operate in a follow-me mode that actively controls the first robotic system while passively controlling the second robotic system.
However, Jacobsen discloses a system wherein a force sensor associated with a joint of the second manipulator (see [0086], where “Each joint 331-337 in the slave arm 300A can be associated with a position sensor 341-347, an actuator 351-357, and a load sensor 361-367, respectively, as illustrated in FIG. 3B.”)…cause the system to operate in a follow-me mode that actively controls the first robotic system while passively controlling the second robotic system (see fig 1, where 200A-B is the master arms and 300A-B is the slave arm. See also [0024], where “The tele-operated system can include a master robotic system that communicates with a slave robotic system. The master robotic system can be kinematically equivalent with both the user and the slave robotic system. This can allow the user to operate the master robotic system to control the slave robotic system to perform high fidelity dexterous manipulations with the slave robotic system in a work environment.”; see also [0119], where “The movement of the master control arm will be followed by the slave arm. The slave arm can be controlled using a number of different types of controls. The controls are selected to allow the slave arm to quickly follow the movements of the master arm with limited lag.”).
Because Wei, Summer, Wiley and Jacobson are in the same field of endeavor of controlling robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Summer and Wiley to incorporate the teachings of Jacobsen by including the above feature, wherein a force sensor associated with a joint of the second manipulator…cause the system to operate in a follow-me mode that actively controls the first robotic system while passively controlling the second robotic system, for avoiding any collision during movement by controlling the robotic arm precisely based on respective sensor and vehicle/robot data.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE proceedings of International Conference on robotics and biometrics, published 2006, title “Design and realization of a novel reconfigurable robot with serial and parallel mechanisms” by (“Wei”), and further in view of US 10,646,993 (“Wiley”), as applied to claim 33 above, and further in view of US 2019/0299409 (“Hazan”). 
Regarding claim 34, as best understood in view of indefiniteness rejection explained above, Wei further discloses a method (see section V.A, where “Fig. 6 shows the docking process of the connection mechanism whose most distinctive features are its ability of self-aligning and its great driving force.”; see also fig 7, where the independent robot modules are connected and operated as a single robot).
Wei in view of Wiley does not disclose the following limitation:
selecting a turning point relative to a determined position and orientation of the first robotic vehicle relative to the second robotic vehicle.
However, Hazan discloses a method comprising selecting a turning point relative to a determined position and orientation of the first robotic vehicle relative to the second robotic vehicle (see fig 4A-B, where robot’s, forbidden volume and stop envelopes where with tuned robotic motion instructions are shown. 405, grey area is forbidden volume. A point on 406b is turning point relative to the position and orientation of the robot. see also [0041], where “With the terms “forbidden volumes” are herein defined the volumes which should not be touched by the robot, also in case of one or more rapid stops. Examples of forbidden volumes include, but are not limited to, objects of the 3D surrounding environment, swept volumes by other robots and/or human beings, safety zones and/or any other types of inviolable volumes.”; see also [0049], where “going over all robot's poses and jumping the robot to such positions and poses and capture them;”; see also [0052], where “With the terms “robotic motion instructions” it is herein intended the information for the robot to reach a certain position and orientation in a 2\3D environment in a specific manner, such information includes target location data (e.g. position and rotation)”; see also [0058], where “The tuning of robotic motion instructions may include, but not be limited to, changing speed, changing acceleration, changing the zone at which a location is considered to be reached by the robot and/or changing the robotic configuration/pose, motion type, configuration, external axes values and even changes to target location data and to fly by intermediate location data.”; see also [0071], where “In FIG. 4A, a robot 201 is moving along a conveyor 401 to reach a sequence of target locations 402, with their corresponding segments of robotic motion instructions. For each segment of robotic motion instructions, a corresponding stop envelope is generated by considering a set of sudden stops of the robot 401. In the drawing, only two stop envelops are shown 402a,403a, the other stop envelopes are not shown, whilst the volume 404 resulting from the collections of all robot's stop envelopes is shown.”; forbidden volume is determined considering another robot’s swept volume. So, the turning point of one (first) robot is selected based on movement (position/orientation) of another (second) robot in the workspace.).
Because Wei, Wiley and Hazan are in the same field of endeavor of control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Wiley to incorporate the teachings of Hazan by including the above feature, selecting a turning point relative to a determined position and orientation of the first robotic vehicle relative to the second robotic vehicle, for avoiding any collision during movement by controlling the robotic arm precisely based on respective sensor data.

Claim(s) 40, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE proceedings of International Conference on robotics and biometrics, published 2006, title “Design and realization of a novel reconfigurable robot with serial and parallel mechanisms” by (“Wei”), and in view of US 10,646,993 (“Wiley”), and further in view of US 2015/0142172 (“Jacobsen”).
Regarding claim 40, Wei further discloses a robotic system (see section I, where “Reconfigurable robots consist of many modules which are able to change the way they are connected. As a result, the robots have the capability of adopting different configurations to match various tasks and suit complex environments…The applications of reconfigurable mobile robotic technologies include following areas: industrial inspection and conducting surveillance, urban search and rescue, military reconnaissance and civil exploration.”), comprising: 
a master robotic system (per submitted specification, master control system comprises a drive input device. Joy stick is a drive input device, see [0095] of PGPUB of submitted specification. see Wei section II, where “Once the global task commands are entered by the user, the robot should move while accomplishing the reconnaissance task…Friendly Graphical User Interface (GUI): The controlling and monitoring of the robot is achieved through the GUI to allow an effective and user-friendly operation.”; user input/command is given using GUI. See also section IV.B, where “The control system of the robot based on an industrial PC (IPC) and a master-slave structure meets the requirements of functionality, extensibility, and easy handling (Fig. 5).”; Wei discloses a master(conjoint) robotic control system/structure (user interface) that is controlling the robot remotely.);
 a first robotic system comprising a first mobile platform operable to move about an environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. each/one robot module is interpreted as a first robotic system), 
a second robotic system comprising a second mobile platform operable to move about the environment (see section IV.A, where “The JL-1 system consists of three connected, identical modules for crossing grooves, steps, obstacles and traveling in complex environment. The mechanical structure is flexible due to its uniform modules and special connection joints (Fig. 3a). Actually, each module is an entire robot system that can perform distributed activities (Fig. 3b ).”; fig 3b shows three different robot modules. second (another) robot module is interpreted as a second robotic system), 

one or more processors (see section IV.B, where “The SBC-X255 is the core part of the control system. It is a standard PC/I 04+ compliant, single-board computer with an embedded low power Intel Xscale PXA255 (400 MHz).”); 
one or more memory devices operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”), 

Wei does not disclose the following limitations:
a first manipulator supported by the first mobile platform; 
a second manipulator supported by the second mobile platform; 
at least one force sensor operably coupled to the second manipulator, the at least one force sensor configured to generate at least one force output signal associated with a load applied to the second manipulator; and 
cause the system to: 
operate in a follow-me mode to actively control the first robotic system while passively controlling the second robotic system based on the at least one force output signal when end effectors of the first and second manipulators are supporting a common payload, such that the second robotic system passively follows movement corresponding to actively controlled movement of the first robotic system via the master control system.
However, Wiley discloses a system wherein a first manipulator supported by the first mobile platform (see fig 6, where 100A is the primary robot (first robot), 104 is the robotic arm and 128 is the gripping member. 104 is supported by 112. 104 is supported by 112. 104 of 100A is interpreted as first manipulator.); 
a second manipulator supported by the second mobile platform (see fig 6, where 100B is the assistant robot (second robot), 104 is the robotic arm and 128 is the gripping member. 104 is supported by 112. 104 of 100B is interpreted as second manipulator.); 
at least one force sensor operably coupled to the second manipulator, the at least one force sensor configured to generate at least one force output signal associated with a load applied to the second manipulator (see col 10, lines 30-33, where “According to at least one embodiment, robot 100 may also include a sensor subsystem 164. Sensor subsystem 164 may include at least one sensor 166 that is utilized by robot 100 to determine…At least one sensor 166 may additionally or alternatively be utilized to connect robot 100 to another robot and/or to manipulate an object in conjunction with the other robot. In some embodiments, the at least one sensor 166 may be utilized by robot 100 to navigate its surroundings. In some embodiments, robot 100 may utilize the at least one sensor 166 to identify an object and/or another robot by detecting and/or reading, for example, a barcode, a radio-frequency identification 30 (RFID) chip, an identification pattern, etc. Examples of sensor 166 may include, for example, a light and/or optical sensor (e.g., a photoresistor, a camera, etc.), a contact and/or pressure sensor”; sensor subsystem include pressure/contact sensor and detect another robot or object. pressure sensor is interpreted as force sensor) ; and 
cause the system to: 
operate in a follow-me mode to (see col 4, lines 27-44, where “The present disclosure describes various robots, and systems and methods for linking and coordinating movements of multiple robots… For example, the linking extension may secure two robots together in a team to extend the functionality of the robots… The robots may each include a robotic arm to grasp or otherwise manipulate an object. Movements of the robots may be coordinated to hold the object between the robotic arms of the linked robots and to raise, lower, move and/or otherwise manipulate the object. Movements of the robots may also be coordinated to link or unlink the robots via the linking extension.”; see also col 13, line 50-col 14, line 13, where “FIG. 6 shows object 180 held in a raised position by primary robot 100A and assistant robot 100B. In at least one embodiment, once object 180 is grasped between robotic arm 104 of primary robot 100A and robotic arm 104 of assistant robot 100B, control subsystem 156 of primary robot 100A and control subsystem 156 of assistant robot 100B (see, e.g., FIG. 4A) may coordinate movements of robotic arm 104 of primary robot 100A and robotic arm 104 of assistant robot 100B to raise object 180 from, for example, a floor surface to a raised position shown in FIG. 6 and/or to any other suitable raised position. For example, main arm segment 115 and/or extending arm segment 120 of primary robot 100A may respectively move in rotational direction R4 and R2 (see, e.g., FIG. 1A). Simultaneously, main arm segment 115 and/or extending arm segment 120 of assistant robot 100B may respectively move in rotational direction R4 and R2. Accordingly, robotic arm 104 of primary robot 100A and robotic arm 104 of assistant robot 100B may move in conjunction with each other to raise object 180 as object 180 is continuously held between gripping member 128 of primary robot 100A and gripping member 128 of assistant robot 100B. In at least one example, in order to maintain a secure grip on object 180 as object 180 is raised, primary robot 100A may be further rotationally displaced in rotational direction R10 (see, e.g., FIG. 5D) by mobility subsystem 106 of primary robot 100A and assistant robot 100B may be rotationally displaced in rotational direction R11 by mobility subsystem 106 of assistant robot 100B such that gripping member 128 of primary robot 100A and gripping member 128 of assistant robot 100B maintain close contact with object 180 as object 180 is lifted.”; object is gripped and raised by two robots in a coordinated manner. Assistant robot is following primary robot to grip and raise the object.).
Because both Wei and Wiley are in the same field of endeavor of control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Wiley by including the above feature, a first manipulator supported by the first mobile platform; a second manipulator supported by the second mobile platform; at least one force sensor operably coupled to the second manipulator, the at least one force sensor configured to generate at least one force output signal associated with a load applied to the second manipulator; and cause the system to: operate in a follow-me mode to…control the first robotic system and…the second robotic system based on the at least one force output signal when end effectors of the first and second manipulators are supporting a common payload, such that the second robotic system…follows movement corresponding to…controlled movement of the first robotic system via the master control system, for improving the productivity and reducing the cost by using another robot to assist the robot to transfer a heavy load.
Wei in view of Wiley does not disclose the following limitation: 
operate in a follow-me mode to actively control the first robotic system and while passively controlling the second robotic system.
However, Jacobsen further discloses a system wherein operate in a follow-me mode to actively control the first robotic system and while passively controlling the second robotic system (see fig 1, where 200A-B is the master arms and 300A-B is the slave arm. See also [0024], where “The tele-operated system can include a master robotic system that communicates with a slave robotic system. The master robotic system can be kinematically equivalent with both the user and the slave robotic system. This can allow the user to operate the master robotic system to control the slave robotic system to perform high fidelity dexterous manipulations with the slave robotic system in a work environment.”; see also [0119], where “The movement of the master control arm will be followed by the slave arm. The slave arm can be controlled using a number of different types of controls. The controls are selected to allow the slave arm to quickly follow the movements of the master arm with limited lag.”).
Because Wei, Wiley and Jacobson are in the same field of endeavor of controlling robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Wiley to incorporate the teachings of Jacobsen by including the above feature, operate in a follow-me mode to actively control the first robotic system and while passively controlling the second robotic system, for avoiding any collision during movement by controlling the robotic arm precisely based on respective sensor/vehicle/robot data.
Regarding claim 41, Wei further discloses a system wherein the second robotic system comprises a mobility mechanism (see fig 3, where all three robotic system has wheels for mobility), (see section IV.B, where “Multiple processes programming capability is guaranteed by the principle of the control structure. The hardware consists of an SBC-X255, an independent image processing unit and a low-level driving unit (SBC 2).”).
Wei does not disclose the following limitations: 
wherein the second manipulator comprises a plurality of joints, the second robotic system comprising a plurality of force sensors associated with respective joints…cause the system to transmit command signals to the second robotic system to operate at least one joint and the mobility mechanism of the second robotic system based on at least one output signal from at least one force sensor to facilitate passive movement of the second robotic system in response to controlled movement of the first robotic system.
However, Wiley further discloses a system wherein the second manipulator comprises a plurality of joints (see fig 6, where the robotic arm 104 comprises multiple joints), the second robotic system comprising a plurality of force sensors (see col 10, lines 30-33, where “Examples of sensor 166 may include, for example, a light and/or optical sensor (e.g., a photoresistor, a camera, etc.), a contact and/or pressure sensor”)…cause the system to transmit command signals to the second robotic system to operate at least one joint and the mobility mechanism of the second robotic system based on at least one output signal from at least one force sensor to facilitate (see col 13, lines 14-18, where “ Linking extension 108 may act as a leverage point for each of primary robot 100A and assistant robot 100B to apply additional force to object 180 as each of primary robot 100A and assistant robot 100B pull against linking extension 108 in opposite directions.”; see col 4, lines 27-45, where “The present disclosure describes various robots, and systems and methods for linking and coordinating movements of multiple robots… For example, the linking extension may secure two robots together in a team to extend the functionality of the robots… The robots may each include a robotic arm to grasp or otherwise manipulate an object. Movements of the robots may be coordinated to hold the object between the robotic arms of the linked robots and to raise, lower, move and/or otherwise manipulate the object. Movements of the robots may also be coordinated to link or unlink the robots via the linking extension.”).
Because both Wei and Wiley are in the same field of endeavor of control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Wiley by including the above feature, wherein the second manipulator comprises a plurality of joints, the second robotic system comprising a plurality of force sensors…cause the system to transmit command signals to the second robotic system to operate at least one joint and the mobility mechanism of the second robotic system based on at least one output signal from at least one force sensor to facilitate… movement of the second robotic system and the first robotic system, for improving the productivity and reducing the cost by using another robot to assist the robot to transfer a heavy load.
Wei in view of Wiley does not disclose the following limitation: 
wherein the second robotic system comprising a plurality of force sensors associated with respective joints…cause the system to …facilitate passive movement of the second robotic system in response to controlled movement of the first robotic system.
However, Jacobsen further discloses a system wherein the second robotic system comprising a plurality of force sensors associated with respective joints (see [0086], where “Each joint 331-337 in the slave arm 300A can be associated with a position sensor 341-347, an actuator 351-357, and a load sensor 361-367, respectively, as illustrated in FIG. 3B.”)…cause the system to …facilitate passive movement of the second robotic system in response to controlled movement of the first robotic system (see fig 1, where 200A-B is the master arms and 300A-B is the slave arm. See also [0024], where “The tele-operated system can include a master robotic system that communicates with a slave robotic system. The master robotic system can be kinematically equivalent with both the user and the slave robotic system. This can allow the user to operate the master robotic system to control the slave robotic system to perform high fidelity dexterous manipulations with the slave robotic system in a work environment.”; see also [0119], where “The movement of the master control arm will be followed by the slave arm. The slave arm can be controlled using a number of different types of controls. The controls are selected to allow the slave arm to quickly follow the movements of the master arm with limited lag.”).
Because Wei, Wiley and Jacobson are in the same field of endeavor of controlling robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Wiley to incorporate the teachings of Jacobsen by including the above feature, wherein the second robotic system comprising a plurality of force sensors associated with respective joints…cause the system to …facilitate passive movement of the second robotic system in response to controlled movement of the first robotic system, for avoiding any collision during movement by controlling the robotic arm precisely based on respective sensor data.
Regarding claim 43, Wei does not disclose the following limitation:
wherein the mobility mechanism is operable to passively move about an environment based on a load applied to the second manipulator from the common payload when supported by the first and second manipulators.
However, Wiley further discloses a system wherein the mobility mechanism is operable to (see fig 8, block 804, see also col 16, lines 29-39, where “At step 804 in FIG. 8, one or more of the systems and/or components described herein may coordinate displacement of the primary robot by the mobility subsystem with displacement of the assistant robot. For example, one or more components (e.g., control subsystem 156 and/or mobility subsystem 106) of primary robot 100A may coordinate displacement of primary robot 100A by mobility subsystem 106 of primary robot 100A with displacement of assistant robot 100B by mobility subsystem 106 of assistant robot 100B (see, e.g., FIGS. 4A-6).”).
Because both Wei and Wiley are in the same field of endeavor of control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Wiley by including the above feature, wherein the mobility mechanism is operable to…move about an environment based on a load applied to the second manipulator from the common payload when supported by the first and second manipulators, for improving the productivity and reducing the cost by using another robot to assist the robot to transfer a heavy load.
Wei in view of Wiley does not disclose the following limitation: 
wherein the mobility mechanism is operable to passively move about an environment.
However, Jacobsen further discloses a system wherein the mobility mechanism is operable to passively move about an environment (see fig 1, where 200A-B is the master arms and 300A-B is the slave arm. see also [0119], where “The movement of the master control arm will be followed by the slave arm. The slave arm can be controlled using a number of different types of controls. The controls are selected to allow the slave arm to quickly follow the movements of the master arm with limited lag.”).
Because Wei, Wiley and Jacobson are in the same field of endeavor of controlling robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Wiley to incorporate the teachings of Jacobsen by including the above feature, wherein the mobility mechanism is operable to passively move about an environment, for avoiding any collision during movement by controlling the one/first robotic arm by following the another/primary robotic arm.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE proceedings of International Conference on robotics and biometrics, published 2006, title “Design and realization of a novel reconfigurable robot with serial and parallel mechanisms” by (“Wei”), and in view of US 10,646,993 (“Wiley”), and in view of US 2015/0142172 (“Jacobsen”), as applied to claim 41 above, and further in view of US 2017/0106541 (“Naitou”). 
Regarding claim 42, Wei does not disclose the following limitations:
wherein at least some of the joints are operable to passively move about a respective degree of freedom and to passively operate under a force threshold based on a load applied to the second manipulator from the common payload when supported by the end effectors of the first and second manipulators.
However, Wiley further discloses a system wherein at least some of the joints are operable to  (see col 4, lines 47-51, where “The linking extension may join the robots together in a shoulder-like manner such that each of the robots has a constrained degree of movement enabling the robots to more effectively and securely grasp and handle such objects.”; see also col 12, lines 23-29, where “Locking member 138 may rotate to a closed position (see, e.g., FIG. 3B) to partially surround and rotatably secured linking extension 108 to coupling member 142, as shown in FIG. 5B. Accordingly, primary robot 100A may be linked to assistant robot 100B, and primary robot 100A and assistant robot 100B may move relative to each other with a limited degree of movement.”).
Because both Wei and Wiley are in the same field of endeavor of control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei to incorporate the teachings of Wiley by including the above feature, wherein at least some of the joints are operable to… move about a respective degree of freedom and to…operate…based on a load applied to the second manipulator from the common payload when supported by the end effectors of the first and second manipulators, for improving the productivity and reducing the cost by using another robot to assist the robot to transfer a heavy load.
Wei in view of Wiley does not disclose the following limitation:
wherein at least some of the joints are operable to passively move…and to passively operate under a force threshold based on a load applied to the second manipulator from the common payload.
However, Jacobsen further discloses a system wherein at least some of the joints are operable to passively move…and to passively (see fig 1, where 200A-B is the master arms and 300A-B is the slave arm. See also [0024], where “The tele-operated system can include a master robotic system that communicates with a slave robotic system. The master robotic system can be kinematically equivalent with both the user and the slave robotic system. This can allow the user to operate the master robotic system to control the slave robotic system to perform high fidelity dexterous manipulations with the slave robotic system in a work environment.”; see also [0119], where “The movement of the master control arm will be followed by the slave arm. The slave arm can be controlled using a number of different types of controls. The controls are selected to allow the slave arm to quickly follow the movements of the master arm with limited lag.”).
Because Wei, Wiley and Jacobson are in the same field of endeavor of controlling robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Wiley to incorporate the teachings of Jacobsen by including the above feature, wherein at least some of the joints are operable to passively move…and to passively operate under a force threshold based on a load applied to the second manipulator from the common payload, for avoiding any collision during movement by controlling the one/first robotic arm by following the another/primary robotic arm.
Wei in view of Wiley and Jacobsen does not disclose the following limitation:
wherein at least some of the joints are operable…under a force threshold based on a load applied to the second manipulator from the common payload.
However, Naitou discloses a system wherein at least some of the joints are operable…under a force threshold based on a load applied to the second manipulator from the common payload (see [0013], where “a method of controlling a robot which carries an object in cooperation with a person, comprises steps of detecting a force applied from the object to the robot when the robot lifts up the object, comparing a force component in a gravity direction of the detected force with a threshold value predetermined with respect to the force component, and stopping the robot when the force component is greater than the threshold value.”; see also [0119], where “The force detection part 22 may be mounted at any portion of the robot 12, such as the revolving drum 16, the robot arm 18, or the robot hand 20.”).
Because Wei, Wiley, Jacobsen and Naitou are in the same field of endeavor of control of robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wei in view of Wiley and Jacobsen to incorporate the teachings of Naitou including the above feature, wherein at least some of the joints are operable…under a force threshold based on a load applied to the second manipulator from the common payload, for avoiding damage of object and robot while moving the object.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2020/0367977 (“Liu”) discloses a multiple arms robot remote controlling by user input.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./
 Examiner, Art Unit 3664    
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664